Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Invention: Exemplary Claim

    PNG
    media_image1.png
    271
    809
    media_image1.png
    Greyscale

Art Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 9-11, 13, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over USP 5505841 to Pibazari in view of Kim, USP 5118421 to Scarano, and any one of USP 5492635 to Ball, USP 3935105 to McEwen, or USP 4517086 to Romey.
	USP 5505841 to Pibazari, directed to removing contaminants from groundwater and surface water contaminated with organic compounds (col 2 line 50), describes a tubular crossflow filter comprising in order, from small radii to larger radii, a flow conduit, a microfilter membrane with an adsorbent particle suspension (col 2 line 55), membrane support, and housing.  Retentate exits the housing nearer the centerline as permeate exits the housing off-center, i.e., at a larger radius.  The reference notes the problem of permeate flux decline after prolonged operation due to membrane fouling.  The reference teaches mitigation of membrane fouling by the addition of adsorbent particles in the filter medium (col 3 line 3).  A suspension of the adsorbent particles mixed with the water to be treated flows to the filter.  The decontaminated water permeates through pores in the microfiltration medium (col 3 line 16).  

    PNG
    media_image2.png
    446
    157
    media_image2.png
    Greyscale
                    
    PNG
    media_image3.png
    585
    826
    media_image3.png
    Greyscale

	Kim addresses the problem of gel formation-induced membrane fouling by loading HAOP particles onto the membrane surface.  The adsorbent particles not only adsorb NOM, but also mitigate membrane fouling.

    PNG
    media_image4.png
    326
    520
    media_image4.png
    Greyscale


	It would have been obvious to have substituted Kim’s HAOP particles for the adsorbents of Pibazari, or to have supplemented the latter with some of the former, because Kim describes a technology that specifically addresses the gel-induced membrane fouling issue noted by Pibazari.
	Neither Pibazari’s disclosure, nor the modification of that art by Kim, describes the membrane (on which the claimed-recited “mesh” reads) overlying the frame.
	USP 5118421 to Scarano, directed to cylindrical filters for pressurized fluids,  teaches that it was known to directed flowing fluids either radially inwardly or radially outwards through the filter medium (Scarano at col 1 line 17).  Scarano discloses that a filter medium-supporting frame can be located within the filtering medium, i.e., at a radius less than that of the filter medium, in cylindrical filtering systems in which the pressurized fluid flows radially inwardly through the filter medium.  Alternatively, Scarano discloses that a filter medium-supporting frame can be located outside the filtering medium, i.e., at a radius greater than that of the filter medium, in cylindrical filtering systems in which a pressurized fluid flows radially outwardly through the filter medium.  In each case, the frame prevents the filter medium from collapsing inwardly given the flow field, or from being pressed against the interior wall of the filter system’s housing or cartridge. 
     
    PNG
    media_image5.png
    313
    375
    media_image5.png
    Greyscale
           
    PNG
    media_image6.png
    487
    466
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    120
    441
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    192
    447
    media_image8.png
    Greyscale

	It would have been obvious to have substituted an inwardly flowing liquid flowing first through an outer membrane and an inner frame (on which claim-recited “skeleton” reads) for the orientation described by Pibazari, as suggested by Scarano’s recognition that both orientations are known alternatives for supporting tubular filtration membranes.
	It would have been obvious to have housed more than one of Pibazari’s filter frame/membrane assemblies, as modified by Kim and Scarano above, in a larger housing, as suggested by any one of USP 5492635 to Ball, USP 3935105 to McEwen, or USP 4517086 to Romey.

    PNG
    media_image9.png
    615
    806
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    529
    791
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    611
    254
    media_image11.png
    Greyscale

	Per claim 1, it would have been obvious to have joined the membrane to the frame by a frictional fit to secure the membrane to the frame without substantial movement.
	Per claim 15, insofar as the membrane is not rigid, it is inherently capable of fluctuating at least somewhat in a changing flow field, e.g., at start-up or shut-down of fluid flow.
	Per claim 16, one of skill would have recognized that the art cited does not limit the scale of the filter assemblies, so any desired diameter is suggested.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 18-19, 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by either US 5800580 to Feldt or USP 4272263 to Hancock.
Feldt or Hancock describes filtration of dust-laden gas, and periodic cleaning  pulsation with clean compressed air to dislodge collected solids off the tubular filter membrane.  The process gas and compressed air are different fluids.


Claim Objections
	Claims 3 – 8, 12, 14, 17, 20-22 are not rejected over prior art.  Objection is made to them for dependence on a rejected base claim, but would be allowable if presented in independent form.

	US 20100258497 to Morita is cited of interest for disclosing a flat sheet filter medium adapted for use in a tubular filtration assembly.

    PNG
    media_image12.png
    630
    261
    media_image12.png
    Greyscale


/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152